McKinstry, J., concurring:
I concur in the judgment. By § 1127 of the Penal Code, it is provided: “ In charging the jury, the Court must state to them all matters of law necessary for their information. Either party may present to the Court any written charge and request that it be given. If the Court thinks it correct and pertinent, it must he given; if not, it must be refused. Upon each charge presented and given or refused, the Court must indorse and sign its decision. If part be given and part refused, the Court must distinguish, showing by the indorsement what part of the charge was given and what part refused.”
And by § 1207 of the same code: “ When judgment upon a conviction is rendered, the clerk .must enter the same in the minutes, stating briefly the offense for which the conviction was had, and the fact of a prior conviction (if one), and must, within five days, annex together and file the following papers, which will constitute a record of the action: 1.. The indictment and a copy of the minutes of the plea or demurrer; 2. A copy of the minutes of the trial; 3. The charges given or refused, and the indorsements thereon; and é. A copy of the judgment.”
The section last cited requires that the charges “given or *253refused,” which are inserted on the “ record,” or roll, shall be identified and authenticated by the “indorsements” of the Court.
By § 438 of the former Criminal Practice Act, it was provided that “when any written charge has been presented and given, or refused, the question or questions presented in such charge need not be excepted to, nor embodied in a bill of exceptions, but the written charge itself, with the indorsement showing the action of the Court, shall form part of the record,” etc.
Section 462 of the same act, which prescribed the constituent parts of the record of the action, required that it should contain, amongst other things, “the written charges asked of the Court if there be any.” In People v. Hart, 44 Cal. 598, it was said: “It is evident that both of these provisions refer to the written charges or instructions which either party may present and request to be given, and not the charge which the Court may give upon its own motion.” “The charge given by the Court of its own motion forms no part of the judgment roll.”
The clerk of the Superior Court is not authorized to insert hi the “ record” any paper purporting to set forth instructions, whether headed " Instructions for the Prosecution”—or “ for Defendant”—or not, unless such instructions are shown by the Court’s indorsements to have been given or refused, in whole or in part. In no other way can that officer be made acquainted with the action of the Court with respect to the instructions as presented by counsel. Indeed, in the case before us, there is nothing to show that any of the alleged instructions were presented during the trial. The clerk’s certificate is that the transcript contains “ full, true, and correct copies of * * * instructions and indorsements thereon as the same appears of record and on file in my office,” etc. Mo indorsements appear in the transcript of the record, and there is no presumption that the charges found in such transcript were either given or refused. It is sufficiently manifest that we can not look to the “ record of the action” to ascertain whether the Court below erred in charging the jury.
It appears from the bill of exceptions that the Court gave the jury the following instruction: “To justify a person in *254killing another in self-defense it must appear that the danger was so urgent and pressing that in order to save his own life, or to prevent his receiving great hodily harm, the killing of the deceased was absolutely necessary, and it must appear also that the person killed was the assailant, and that the slayer had really and in good faith endeavored to decline any further struggle before the mortal blow was given.”
The jury were thus told that a homicide can never be justified unless the person killed was the original assailant.
This charge is so clearly erroneous that comment upon it is unnecessary.